DETAILED ACTION

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered. As requested the amendment after-final, filed on 1/15/21 and previously not entered, has been entered. 
 	Claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 remain pending in this application and under examination based on elected species.  An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 112

The rejection of previously pending claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to the claims. 

The rejection of claims 33 and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on canceled claim 24 is withdrawn as the claims now depend on claim 25.  

The rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for insufficient antecedent basis is withdrawn in view of applicant’s amendments to the claim. 

The rejection of claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description requirement/new matter, is withdrawn in view of applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 102

Claims 19-20, 22-23, 25-26, 30-31, 33, 52-55, 58-59, and 61-65 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al. 
Claim 19 has been amended to recite, “ a nucleic acid encoding the DNA localization component, the effector molecule, or both the DNA localization component and effector molecule of claim 1 or claim 3”. As indicated in the Advisory Action mailed to applicant on 1/28/21, claim 19 now reads on a nucleic acid encoding either the DNA localization component by itself, or the effector molecule by itself. As such, the following rejection is based on the embodiment of claim 19 which is a nucleic acid encoding a DNA localization component comprising at least one guide RNA (gRNA). 
Doudna et al. teaches a method of modifying a target nucleotide sequence comprising contacting the sequence with a DNA targeting RNA comprising a sequence complementary to a target sequence and a sequence that interacts with a site-directed modifying polypeptide, also known as a guide RNA (gRNA), and a site-directed modifying polypeptide comprising an RNA binding portion that interacts with the DNA targeting RNA and an effector portion that exhibits site-directed enzymatic activity (Doudna et al., paragraphs 1-11, 130). More specifically, Doudna et al. discloses a CRISPR/Cas system where co-expression of guide RNA and Cas9 nucleic acids, or vectors encoding the nucleic acids, or provision of guide RNA and Cas9 protein to a cell generates double-strand DNA breaks at the target locus, and wherein the cells include both human cells and non-human cells such as mouse, rat, or cow cells (Doudna et al., claims, and paragraphs 272-273, 284-285, and 361-369). Doudna et al. also teaches methods of generating non-human transgenic organisms with genetically modified genomes comprising providing Cas9 and gRNA to cells in the organism, wherein the genetic modification can include the insertion of a donor heterologous nucleic acid at the target site (Doudna et al., paragraphs 359-369). Thus, by teaching all the limitations of the claims as written, Doudna et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

Claims 1, 3, 5-6, 19-34, 37-50, and 52-68 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al. , in view of Tsai et al. (2014) Nat. Biotech., Vol. 32(6), 569-577, published online on April 25, 2014, and U.S. Patent No. 9,410,134 (August, 2016), hereafter referred to as Kuhn, with an effective filing date of June 7, 2011. 
Doudna et al. teaches a method of modifying a target nucleotide sequence comprising contacting the sequence with a DNA targeting RNA comprising a sequence complementary to a target sequence and a sequence that interacts with a site-directed modifying polypeptide, also known as a guide RNA (gRNA), and a site-directed modifying polypeptide comprising an RNA binding portion that interacts with the DNA targeting RNA and an effector portion that exhibits site-directed enzymatic activity (Doudna et al., paragraphs 1-11, 130). More specifically, Doudna et al. discloses a CRISPR/Cas system where co-expression of guide RNA and Cas9 nucleic acids, or vectors encoding the nucleic acids, or provision of guide RNA and Cas9 protein to a cell generates double-strand DNA breaks at the target locus, and wherein the cells include both human cells and non-human cells such as mouse, rat, or cow cells (Doudna et al., claims, and paragraphs 272-273, 284-285, and 361-369). Doudna et al. also teaches methods of generating non-human transgenic organisms with genetically modified genomes comprising providing Cas9 and gRNA to cells in the organism, wherein the genetic modification can include the insertion of a donor heterologous nucleic acid at the target site (Doudna et al., paragraphs 359-369). In addition, Doudna et al. teaches that two DNA-targeting RNA targeting the same gene can be used (Doudna et al., paragraph 271).  Finally, Doudna et al. teaches variants of Cas9, including dCas9 and dCas9 fusion proteins with a heterologous polypeptide (Doudna et al., paragraphs 261, 420, and 456 ). 
Doudna et al. differs from the instant products and methods by not teaching that the Cas9 protein is a fusion protein comprising dCas9 and a non-Cas nuclease, and more specifically the Clo051 nuclease. Tsai et al. supplements Doudna et al. by teaching that the usefulness of Cas9 for research and therapeutic applications is limited by its ability to cleave off-target genomic sites, and suggests using a dimeric nuclease domain, an approach originally developed for zinc-finger nucleases and TALENs, instead of the native Cas9 nuclease domain to improve specificity (Tsai et al., page 569). Tsai et al. teaches a modified Cas9 fusion protein with improved target specificity for use in sgRNA guided DNA modification in cells comprising a catalytically inactive Cas9, referred to as dCas9, fused to a Fok-I nuclease using a peptide linker, where the peptide linker is 5 amino acids- GGGGS (Tsai et al., page 569-570 and pages 571-572, bridging paragraph). Tsai et al. demonstrates that the dCas9-GGGGS-Fok-I nuclease is capable of specific genomic modification of various genes within the genome of a mammalian cell when used in combination with two sgRNAs, and further exhibits substantially less off-target modifications to the genome than wild type Cas9 or Cas9 nickase (Tsai et al., pages 569, and 572-573). Thus, Tsai et al. provide substantial motivation to utilize a dCas9-GGGGS-Fok-I nuclease over Cas9 in order to reduce off-target genome modifications. 
Kuhn et al. further supplements Tsai et al. by teaching that the Fok-I nuclease exhibits suboptimal DNA cleavage and that alternatives to Fok-I as the nuclease component of a DNA targeting cleavage system are needed (Kuhn et al., column 6). Kuhn et al. further teaches a novel nuclease, Clo051, which has properties similar to the Fok-I nuclease in that its nuclease activity requires dimerization, and that when combined with a DNA localization component such as a TAL DNA binding domain effectively cleaves target sequence in mammalian cells (Kuhn et al., columns 10-14, and 37).  Kuhn et al. further teaches that TAL-Clo051 fusion proteins are more active than TAL-FokI fusion proteins  (Kuhn et al., column 36). Kuhn et al. also demonstrated that Clo051 fusion proteins can form both homodimers and heterodimer (Kuhn et al., column 37). 
Therefore, in view of the benefits taught by Tsai et al. for using a modified Cas9 fusion protein comprising a catalytically inactive Cas9, referred to as dCas9, fused to a dimerizing Fok-I nuclease, and the benefits of using a Clo051 nuclease over a FokI nuclease in DNA targeted nuclease cleavage of target sequence as taught by Kuhn et al., it would have been prima facie obvious to the skilled artisan at the time of filing to make a nucleic acid encoding a dCas9-GGGGS-Clo051 fusion protein and to use the nucleic acid or encoded fusion protein in combination with one or more gRNAs in the methods of Doudna et al. with a reasonable expectation of success.  

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633